Citation Nr: 1810123	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-19 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the instant matter was before it in April 2015, at which time the Board, among other things, remanded the issue of entitlement to service connection for bilateral hearing loss for further development.  In November 2016, the Board denied service connection for bilateral hearing loss.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In July 2017, the Veteran's representative and VA's General Counsel filed a joint motion for partial remand (JMPR) with the Court to vacate the Board's decision with respect to the Board's denial of service connection for bilateral hearing loss and tinnitus.  The Court granted the JMPR that same month.  The matter was thereafter returned to the Board.  

In August 2017, the Board remanded the matter to obtain a new opinion regarding the etiology of the Veteran's bilateral hearing loss.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's bilateral hearing loss was incurred in service.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. 
§§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Additionally, service connection can be established based on continuity of symptomatology.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015) (to establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms). 

The Veteran contends that service connection is warranted for bilateral hearing loss as a result of his duties in service.  He specifically asserts that he was exposed to artillery fire during war games, which led to loss of hearing that has progressively worsened.  He reports that while he had no active combat exposure, he spent considerable time under combat conditions working with M1-30 caliber carbine rifles and 105mm Howitzers without hearing protection.  See March 2011 Statement in Support of Claim, April 2012 Correspondence, and July 2012 Correspondence.  He also asserts that he was routinely exposed to engine noise while serving as a truck driver.  See July 2015 VA Examination.  The Veteran's Report of Separation from the Armed Forces (DD-214) notes no foreign service and that his military occupational specialty (MOS) was light vehicle driver.  The Veteran denies post-service exposure to acoustic trauma.

In April 2015 and November 2016, the Board found that the Veteran's military history and his contentions regarding in-service exposure to acoustic trauma are consistent with the circumstances of his service.  The Board again finds that the Veteran is competent and credible to report the circumstances of his service and his symptoms. 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.   

Service treatment records contain a June 1959 induction examination report documenting that the Veteran scored a 15/15 on the whisper test, bilaterally.  The following results were obtained for the Veteran's April 1961 separation examination audiometric testing:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
0(10)
n/a
10(15)
LEFT
0(15)
0(10)
0(10)
n/a
5(10)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

The Board notes that the readings at the April 1961 audiometric examination, although diminished, did not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385.  However, these readings suggest a pattern of worsening.  See McKinney v. McDonald, 28 Vet. App. 15, 21 (2016). 

Post-service evidence establishes a current hearing loss disability.  Specifically, an October 2011 VA audiological examination revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
80
85
80
LEFT
45
45
75
75
75

The Veteran exhibited speech recognition scores of 62 percent in the right ear and 72 percent in the left ear using the Maryland CNC Test.  Thus, a current hearing loss disability pursuant to 38 C.F.R. § 3.385 is established, and the question is whether such hearing loss disability is related to the Veteran's service.

The October 2011 examiner opined that the Veteran's current hearing loss was less likely than not caused by or a result of service because his service treatment records noted hearing within normal limits at separation.  However, in April 2015, the Board found this opinion inadequate.  The examiner did not address the fact that the Veteran's hearing loss at separation, while not enough to meet the criteria for a hearing loss disability for VA purposes, was at or above the 20 decibel threshold in at least one frequency, in the right ear, indicating some degree of hearing loss.  Nor did the examiner address the Veteran's lay statements regarding hearing loss during service or consider the conversion to ISO-ANSI standards.

Pursuant to the April 2015 Board remand, the Veteran was afforded another examination in July 2015 that reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
95
85
90
LEFT
30
35
80
75
75

The Veteran exhibited speech recognition scores of 82 percent in the right ear and 92 percent in the left ear using the Maryland CNC Test. 

The July 2015 examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of an event in service.  The examiner indicated that the Veteran's induction whisper test is neither ear-specific nor frequency-specific and did not rule out unilateral hearing loss or high frequency hearing loss.  She also noted that the separation audiogram documented normal hearing sensitivity bilaterally and that there was no evidence in the records relating to the presence of hearing loss in service.  The examiner determined that because a prolonged delay in the onset of noise-induced hearing loss was unlikely, the Veteran's hearing loss would have been more likely attributed to events that happened after separation.  As pointed out by the parties in their July 2017 JMPR, the examiner did not address the Veteran's statements regarding his in-service symptoms of decreased hearing acuity.  In view of the Court's decision granting the joint motion, the Veteran was afforded a new examination pursuant to the August 2017 Board remand. 

The September 2017 examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
90
85
85
LEFT
40
40
85
75
75

The Veteran exhibited speech recognition scores of 74 percent in the right ear and 94 percent in the left ear using the Maryland CNC Test. 

The September 2017 examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of an event in service.  The examiner indicated that the Veteran's induction whisper test is neither ear-specific nor frequency-specific and did not rule out unilateral hearing loss or high frequency hearing loss.  She also noted that the separation audiogram documented normal hearing sensitivity bilaterally and that there was no evidence in the records relating to the presence of hearing loss in service.  The examiner determined that because a prolonged delay in the onset of noise-induced hearing loss was unlikely, the Veteran's hearing loss would have been more likely attributed to events that happened after separation.  She noted post-service occupational noise exposure as a truck driver and recreational noise exposure when hunting and using the lawn mower with intermittent hearing protection.  Significantly, however, the examiner did not address the Veteran's statements regarding his in-service symptoms.  The Board finds that the examiner appears to have restated the prior inadequate July 2015 opinion and finds this opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007) (noting that an examiner cannot rely on the absence of medical records corroborating an injury to conclude that there is no relationship between the veteran's current disability and his military service (citing Smith v. Derwinski, 2 Vet. App. 137, 140 (1992)).

Here, the Board finds the Veteran's reports of the in-service onset of his hearing loss and its continuation thereafter both competent and credible.  Further, the Veteran's statements also amount to evidence of continuity of symptomatology which would warrant consideration of 38 C.F.R. § 3.303(b), as well as the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a).  As such, the Board finds that the Veteran's testimony is sufficient to establish service connection in this instance.  In so finding, the Board acknowledges that the negative opinions of record accorded great weight to the fact that the Veteran's hearing was within normal limits at separation, but did not address the Veteran's lay statements.  The absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As such, considering the Veteran's in-service audiometric testing showing some degree of hearing loss, as well as the Veteran's statements that he first started to experience hearing loss during service, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to service. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Here, in light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible testimony describing hearing loss that began in service and continued thereafter, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current hearing loss was incurred in service.  Hence, affording him the benefit of the doubt, service connection for bilateral hearing loss is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


